Citation Nr: 1504717	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  10-08 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to an initial compensable disability rating for pseudofolliculitis barbae.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service from July 1974 to February 1979 in the United States Air Force.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2014, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's Virtual VA file.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional VA treatment records and a hearing transcript that have been reviewed.  

In a May 2012 statement, the Veteran withdrew from the appeal the issues of service connection for a heart disorder and hypertension.  38 C.F.R. § 20.204 (2014).  Therefore, these issues are not currently before the Board.

The Board will adjudicate the issue of an initial compensable rating for pseudofolliculitis barbae.  However, the remaining service connection issue for a cervical spine disorder is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  




FINDING OF FACT

The Veteran's pseudofolliculitis barbae exhibits only one characteristic of disfigurement - the surface contour of his frequent shaving bumps are elevated, but does not cover less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, require more than topical therapy during the past 12-month period, and there is no evidence of permanent scarring or burns.  


CONCLUSION OF LAW

The criteria are met for an initial disability rating of 10 percent, but no greater, for the Veteran's service-connected pseudofolliculitis barbae.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.21, 4.27, 4.118, Diagnostic Codes 7813-7800 (2014).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014 Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

For the increased rating issue for pseudofolliculitis barbae, the VCAA applies to the instant claim.  VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The duty to notify for the pseudofolliculitis barbae issue in this case was satisfied by a letter sent to the Veteran dated in March 2009, prior to the initial rating decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  

Coincidentally, the increased rating issue on appeal stems from disagreement with the initial evaluation assigned following the grant of service connection for pseudofolliculitis barbae in a June 2009 rating decision.  Once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also VAOPGCPREC 8-2003 (December 22, 2003).  Therefore, the Veteran has received all required notice in this case for the increased rating issue, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, May 2009 and April 2012 VA examinations, and private medical evidence as authorized by the Veteran.  For his part, the Veteran has submitted personal statements, hearing testimony, argument from his representative, and additional private medical evidence.  

The Board finds the VA examinations adequate as they were conducted upon a review of the claims file, included thorough skin examinations, and addressed the Veteran's symptoms as they relate to the relevant diagnostic codes.  The last VA examination rating the severity of the Veteran's service-connected pseudofolliculitis barbae was in April 2012.  However, the record is adequate and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Neither the VA nor private medical evidence of record, nor the Veteran's November 2014 hearing testimony reveal additional worsening for the pseudofolliculitis barbae disorder above the 10 percent rating assigned here.  Therefore, a new VA examination to rate the severity of his pseudofolliculitis barbae disability is not warranted.  

With regard to the November 2014 videoconference hearing, in the Court held that the 

A Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2); Bryant, 23 Vet. App. at 496-97.  At the hearing, the VLJ, the Veteran, and the representative outlined the increased rating issue on appeal and engaged in a discussion as to substantiation of this claim.  The Veteran's specific skin symptomatology was discussed in detail and the Veteran was asked to describe how his disability had worsened and affected him.  Potential favorable outstanding medical evidence was discussed, including the possibility of any outstanding VA or private medical evidence.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  

The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the increased rating issue for pseudofolliculitis barbae.     


II.  Increased Rating for Pseudofolliculitis Barbae   

      A. Schedular Rating 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA regulation indicates that the Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected skin disability.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  

The Veteran has appealed the June 2009 rating decision that granted service connection for his pseudofolliculitis barbae disability.  Thus, this case could result in staged ratings based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board must consider whether there have been times since the effective date of his award when his pseudofolliculitis barbae disability has been more severe than at others for the time period from February 2009 to the present. 

The Veteran's pseudofolliculitis barbae disability has been assigned an initial zero percent (noncompensable) disability rating pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7813-7806 (tinea barbae with residual dermatitis or eczema).  This zero percent rating has remained in effect since February 13, 2009, the date his initial rating claim was received by the RO.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  If the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen (basis first, the residual always come second).  38 C.F.R. § 4.27.  The order of the codes indicates that the condition is evaluated under 7813 for pseudofolliculitis barbae.

The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. pt. 4).  However, the amendments only apply to claims filed on or after October 23, 2008, although a claimant may also specifically request consideration under the amended criteria.  See id.  In the present case, the Veteran's initial rating claim was pending in February 2009, after the October 2008 effective date.  The Board will thus only consider the amended post-2008 scar criteria.  

Under Diagnostic Code 7813, pseudofolliculitis barbae (tinea barbae of the beard area) is rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or eczema/dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118 (2014).

Under Diagnostic Code 7800, a 10 percent rating is warranted for burn scars of the head, face, or neck; or scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck - when the skin disability has one characteristic of disfigurement.  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.

The eight characteristics of disfigurement as follows: (1) a scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39-sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39-sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39-sq. cm.).  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2014).

Under Diagnostic Code 7801, a 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, at least 39 sq. cm. in area but less than 77 sq. cm.  Under Diagnostic Code 7802, a maximum 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial (not associated with soft tissue damage) and nonlinear, affecting an area or areas of 144 square inches (929 sq. cm.) or greater.  Under the new criteria, Diagnostic Code 7803 no longer exists, as it was incorporated into Diagnostic Code 7804.  Id.  

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable (frequent loss of covering of the skin over the scar) or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful, with a maximum 30 percent rating warranted for five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  If one of more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  See 38 C.F.R. § 4.118 , Diagnostic Code 7804, Note (2).  Scars can receive separate evaluations under Diagnostic Codes 7800, 7801, 7802, and 7805, despite also be rated under Diagnostic Code 7804.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3).  

Under Diagnostic Code 7805, or other scars, a separate rating can also be warranted for any disabling effects not considered under Diagnostic Codes 7800-7804.  38 C.F.R. § 4.118.  Under Diagnostic Code 7806, when the disorder covers less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the past 12- month period, a zero percent rating is assigned.  A 10 percent rating is assigned when at least 5 percent, but less than 20 percent of the entire body is covered; or at least 5 percent, but less than 20 percent of exposed areas are affected; or intermittent systemic therapy, such as corticosteroids/other immunosuppressive drugs, are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema, affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or for dermatitis or eczema that requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period. A 60 percent disability rating is assigned for dermatitis or eczema, affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or for dermatitis or eczema that requires constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period. 

In addition, under Diagnostic Code 7806, dermatitis or eczema can also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7801-7805), depending upon the predominant disability. 

The Board concludes that an initial 10 percent rating, but no higher, is warranted for the Veteran's pseudofolliculitis barbae under Diagnostic Codes 7813-7800.  38 C.F.R. § 4.7.  In making this determination, the Board has considered the competent and credible medical and lay evidence of record.  Specifically, the record reveals one characteristic of disfigurement - the surface contour of his frequent shaving bumps are elevated.  This supports the criteria for a 10 percent rating under Diagnostic Code 7800.  See 38 C.F.R. § 4.118.  

Specifically, VA dermatology notes and consults dated in October 2009, April 2010, August 2011, October 2011, November 2011, February 2012, July 2012, and October 2012 reveal repeated treatment and complaints for shaving irritation, elevated bumps, itching, elevated pustules, numerous perifollicular and follicular papules, scaling, and rashes after shaving.  His bumps were located on the cheeks, neck, and other facial areas.  The Veteran was treated with prescription strength hydrocortisone cream, Clindamycin cream, and tretinoin gel, with only minimal improvement noted.  The Veteran used both a single blade razor and an electric razor, but the pseudofolliculitis barbae symptoms continued. 

Private treatment records document a rash on his neck with itching in March 2007, February 2008, June 2008, August 2008, and April 2009. 

In a May 2009 VA skin examination report, the Veteran reported that a rash always occurs after shaving.  He reported constant ingrown hairs and constant painful razor bumps.  The Veteran reported near constant use of a topical treatment.  The examiner found that less than 5 percent of the entire body or exposed areas are covered.  The Veteran does not take intermittent systemic therapy, such as corticosteroids/other immunosuppressive drugs.  The examiner observed on the jawline and neck a diffuse hyper-pigmented papular rash and scattered ingrown hairs.  There was tenderness to palpation, with a moderate effect on grooming.  No functional impairment was shown.  

In an April 2012 VA examination report, the Veteran reported itching and irritation after shaving.  The examiner indicated that the pseudofolliculitis barbae affects mostly the Veteran's face.  The examiner noted severe numerous follicular papules, hyperpigmentation constant, with scattered ingrown hairs and scaling in the beard area over facial and anterior neck.  The condition was severe and persistent requiring continuous topical antibiotic therapy with clindamycin and cleansing of the face.  The Veteran did not take any oral medication for his pseudofolliculitis barbae.  Less than 5 percent of the entire body or exposed areas was covered.  

At the November 2014 videoconference hearing, the Veteran testified that his pseudofolliculitis barbae causes discoloration, itchiness, bumps, ingrown hairs, and tenderness on the neck and face after shaving.  His employer requires him to shave each day for work.  He sees a dermatologist every two months for the condition.  He believes he deserves a compensable rating for his pseudofolliculitis barbae.  

All of the above evidence is supportive of an initial 10 percent rating due to one characteristic of disfigurement in the form of elevated shaving bumps under Diagnostic Code 7800.

However, the evidence of record does not warrant an initial disability rating beyond 10 percent for the pseudofolliculitis barbae under Diagnostic Codes 7800-7805 or 7806.  38 C.F.R. § 4.7.  In making this determination, the Board has considered the competent and credible medical and lay evidence of record.  The above VA examinations and VA treatment records and private treatment records and the Veteran's own testimony do not reveal under Diagnostic Code 7806 that at least 5 percent, but less than 20 percent of the entire body is covered; or at least 5 percent, but less than 20 percent of exposed areas are affected; or intermittent systemic therapy, such as corticosteroids/other immunosuppressive drugs, are required for a total duration of less than six weeks during the past 12-month period.  In addition, the above evidence does not establish under Diagnostic Code 7800 visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  In this regard, although at times the Veteran's skin was documented as hyper-pigmented and abnormal or scaly, it was not in an area exceeding six square inches (39-sq. cm.), as required for a higher 30 percent rating under Diagnostic Code 7800.  Overall, the evidence of record demonstrates that evaluation in excess of 10 percent for pseudofolliculitis barbae is not warranted under Diagnostic Codes 7800 or 7806.  

In addition, the medical and lay evidence of record reveals no evidence of permanent scarring or burns due to his pseudofolliculitis barbae disability.  Thus, consideration of Diagnostic Codes 7801, 7802, 7804, and 7805 is not warranted.  Consequently, the Board concludes that Diagnostic Code 7800 most appropriately reflects the Veteran's service-connected pseudofolliculitis barbae.  See Butts v. Brown, 5 Vet. App. 532 (1993).

As a lay person, again the Board emphasizes that the Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected pseudofolliculitis barbae problems.  See 38 C.F.R. § 3.159(a)(2); Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  A skin condition is the type of condition lending itself to lay observation.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  Moreover, some chronic conditions, in particular skin conditions, are subject to active and inactive stages.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  However, the Veteran's own lay statements and hearing testimony do not provide a basis for a disability rating greater than 10 percent for his pseudofolliculitis barbae.    

Accordingly, the evidence supports an initial 10 percent disability rating, but not greater, for the Veteran's pseudofolliculitis barbae disability.  38 C.F.R. § 4.3.  There is also no basis to stage the Veteran's rating for his pseudofolliculitis barbae disability, as his symptoms have remained consistent throughout the entire appeal period.  Fenderson, 12 Vet. App. at 126.  

      B. Extraschedular Rating 

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Thun, 22 Vet. App. at 115-116; 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

There is no evidence of exceptional or unusual circumstances to warrant referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's symptomatology for this disability is fully addressed by the rating criteria under which such disability is rated - Diagnostic Code 7800, and any of the other potentially applicable Diagnostic Codes - 7800-7806.  The Veteran has not reported missing any time from work due to his pseudofolliculitis barbae disability.  Because the rating criteria reasonably describe the claimant's disability level and symptomatology for pseudofolliculitis barbae, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  Moreover, there are higher ratings available under the schedular rating criteria, but he has not been shown to have such skin symptomatology.  The medical and lay evidence of record fails to show anything unique or unusual about the Veteran's pseudofolliculitis barbae that would render the schedular criteria inadequate.  

Thus, since the Veteran's disability picture for the pseudofolliculitis barbae is contemplated by the Rating Schedule, there is no exceptional disability picture that would warrant consideration of factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 116; 38 C.F.R. § 3.321(b)(1).  Moreover, the Veteran also has never argued for an extraschedular rating under § 3.321(b).  Finally, the Veteran is not service-connected for any other disabilities aside from his pseudofolliculitis barbae, and thus consideration of an extraschedular rating due to the combined effect of multiple conditions is not warranted.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014),

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected pseudofolliculitis barbae disability on appeal under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial 10 percent disability rating for pseudofolliculitis barbae is granted, subject to the laws and regulations governing the payment of VA compensation.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's service connection claim for a cervical spine disorder.  

First, remand is required to obtain an adequate etiological opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 18, 22 (2007).  

Here, the May 2009 VA examiner opined the Veteran's current cervical spine disorder was less likely as not related to service.  The examiner stated that the rationale for his opinion is "based upon my medical clinical experience" and the lack of documented evidence of reasonably sequential follow up for his neck condition.  The opinion is thus inadequate as the VA examiner did not specify what precisely in his medical experience led him to believe that the Veteran's current cervical spine diagnoses were not related to the documented in-service injury and treatment.  Additionally, the examiner appeared to rely heavily on a lack of documented treatment after the injury, but the Veteran reported that he did not seek treatment until 1984 but had recurrent, intermittent symptoms since the injury.  Therefore, the claims folder will be returned for an addendum opinion.  

Second, remand is required to provide the Veteran an opportunity to provide evidence.  At the November 2014 Board hearing, the Veteran's representative referenced medical treatise literature from the Mayo Clinic showing that degeneration of the cervical disc and joint can begin as the result of a single injury, such as the Veteran's in-service injury.  It is unclear from the record whether this Mayo Clinic evidence was submitted by the Veteran or his representative, to be associated with the VBMS folder.  This should be clarified by the AOJ on remand.  

Third, the AOJ should attempt to secure any outstanding VA treatment records from the VA healthcare system Miami, Florida dated after October 2012.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and ask them to submit any medical treatise literature from the Mayo Clinic showing that degeneration of the cervical disc and joint can begin as the result of a single injury, such as the Veteran's in-service injury.  This notice must be provided to the Veteran and his representative, and any response documented in the VBMS file.  

2.  Request VA medical records from the Miami, Florida, VA healthcare system dated from October 2012 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the VBMS file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  After any additional records are associated with the VBMS file, obtain a VA addendum opinion from the May 2009 VA orthopedic examiner.  If this VA examiner is no longer available, another qualified VA clinician must provide the addendum opinion.  Only if deemed necessary by the VA examiner is an examination necessary.  Access to the electronic claims file must be made available to the examiner for review.  The examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

The VA examiner must provide an opinion regarding whether is it at least as likely as not (i.e., 50 percent or more probable) that the cervical spine disorder began during or is otherwise causally related to the Veteran's active service, including his documented in-service injury and treatment in 1976 for a muscle pull of the neck.  The examiner must discuss any medical treatise evidence used in support of his rationale.  

In rendering the above opinion, the examiner must consider and address the following evidence: 1) a May 1976 STR showing that the Veteran pulled a muscle on the left side of his neck playing basketball with a diagnosis of neck muscle pull; 2) a November 1976 STR, in which the Veteran reported that pain on left side of neck for several months was worsening, normal range of neck motion, and a diagnosis of muscle spasm on the left side of neck; 3) lack of an discharge examination; 4) private treatment records documenting complaints of neck pain on August 2008, September 2008, and August 2009; 5) an April 2010 magnetic resonance imaging (MRI) report noting degenerative disc disease of the cervical spine; 6) the May 2009 VA examination; and 7) the Veteran's lay statements including that he did not receive any treatment for his neck until a 1984 motor vehicle accident, that the 1984 intercurrent injury was only a minor accident, that although he experienced continuous intermittent neck pain from 1979 to 1984 after his in-service injury, he did not seek physician treatment until 1984, as the pain was less severe.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


